DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on May 11, 2019. 
This office action is in response to amendments and/or remarks filed on June 13, 2022. In the current amendment, claims 1, 5, 7, and 13 have been amended. No claims are canceled/added. Claims 1-18 are pending. 
In response to amendments and/or remarks filed on June 13, 2022, the 35 U.S.C. 112(b) rejection applied to claim 5 has been withdrawn.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 18 of U.S. Patent No. 10977572 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the entire scope of the reference claim falls within the scope of the examined claim. Therefore, instant claims 1 – 18 are anticipated by claims 1 – 18 of Reference Patent US 10977572 B2.
Instant Application 
Reference Patent US 10977572 B2
1. A method for training a predictive intelligence associated with electronic discovery (e-discovery) configured to operate in a machine environment, the method comprising: receiving, at a computing device, an electronic information index; receiving, at the computing device, criteria to train the predictive intelligence associated with the e-discovery configured to operate in the machine environment; searching, by the computing device, a portion of the received electronic information index applicable to the trained predictive intelligence associated with the e-discovery configured to operate in the machine environment; verifying, by the computing device, the trained predictive intelligence associated with the e-discovery configured to operate in the machine environment using the searched portion; determining, by the computing device, if the verification of the trained predictive intelligence associated with the e-discovery configured to operate in the machine environment meets a particular accuracy threshold; and applying, by the computing device, the trained predictive intelligence associated with the e-discovery configured to operate in the machine environment to the received electronic information index upon determining that the verification meets the particular accuracy threshold.
1. A method for training a predictive intelligence associated with electronic discovery (e-discovery) operating in a machine environment, the method comprising: receiving, at a computing device, an electronic information index; receiving, at the computing device, criteria to train the predictive intelligence associated with the e-discovery operating in the machine environment; searching, by the computing device, a portion of the received electronic information index applicable to the trained predictive intelligence associated with the e-discovery operating in the machine environment; verifying, by the computing device, the trained predictive intelligence associated with the e-discovery operating in the machine environment using the searched portion; determining, by the computing device, if the verification of the trained predictive intelligence associated with the e-discovery operating in the machine environment meets a particular accuracy threshold; and applying, by the computing device, the trained predictive intelligence associated with the e-discovery operating in the machine environment to the received electronic information index upon determining that the verification meets the particular accuracy threshold.
2. The method of claim 1 further comprising:
identifying relevant documents; and
locking the relevant documents.
2. The method of claim 1 further comprising: identifying relevant documents; and locking the relevant documents.
3. The method of claim 1 further comprising:
receiving further criteria to further train the trained predictive intelligence;
and applying the further trained predictive intelligence to the received
electronic information index.
3. The method of claim 1 further comprising: receiving further criteria to further train the trained predictive intelligence; and applying the further trained predictive intelligence to the received electronic information index.
4. The method of claim 1, wherein receiving the electronic information index
comprises receiving an electronic information index of electronically stored
information (ESI) included in an electronic information infrastructure of an
organization in situ.
4. The method of claim 1, wherein receiving the electronic information index comprises receiving an electronic information index of electronically stored information (ESI) included in an electronic information infrastructure of an organization in situ.
5. The method of claim 1, wherein receiving the electronic information index
comprises receiving the electronic information index via a bot.
5. The method of claim 1, wherein receiving the electronic information index comprises receiving the indexed electronic information via a bot.
6. The method of claim 1, wherein receiving the criteria comprises receiving
criteria related to information being responsive to an e-discovery process.
6. The method of claim 1, wherein receiving the criteria comprises receiving criteria related to information being responsive to an e-discovery process.
7. A machine readable non-transitory medium having stored therein instructions that, when executed by one or more processors, operatively enable a predictive intelligence training module associated with electronic discovery (e-discovery) configured to operate in a machine environment to: receive, at a computing device, an electronic information index; receive, at the computing device, criteria to train a predictive intelligence associated with the e-discovery configured to operate in the machine environment; search, by the computing device, a portion of the received electronic information index applicable to the trained predictive intelligence associated with the e-discovery configured to operate in the machine environment; verify, by the computing device, the trained predictive intelligence associated with the e-discovery configured to operate in the machine environment using the searched portion; determine, by the computing device, if the verification of the trained predictive intelligence associated with the e-discovery configured to operate in the machine environment meets a particular accuracy threshold; and apply, by the computing device, the trained predictive intelligence associated with the e-discovery configured to operate in the machine environment to the received electronic information index upon determining that the verification meets the particular accuracy threshold.
7. A machine readable non-transitory medium having stored therein instructions that, when executed by one or more processors, operatively enable a predictive intelligence training module associated with electronic discovery (e-discovery) operating in a machine environment to: receive, at a computing device, an electronic information index; receive, at the computing device, criteria to train a predictive intelligence associated with the e-discovery operating in the machine environment; search, by the computing device, a portion of the received electronic information index applicable to the trained predictive intelligence associated with the e-discovery operating in the machine environment; verify, by the computing device, the trained predictive intelligence associated with the e-discovery operating in the machine environment using the searched portion; determine, by the computing device, if the verification of the trained predictive intelligence associated with the e-discovery operating in the machine environment meets a particular accuracy threshold; and apply, by the computing device, the trained predictive intelligence associated with the e-discovery operating in the machine environment to the received electronic information index upon determining that the verification meets the particular accuracy threshold.
8. The machine readable non-transitory medium of claim 7, wherein the
stored instructions that operatively enable the predictive intelligence training
module further comprise instructions that, when executed by one or more
processors, operatively enable the predictive intelligence training module to:
identify relevant documents; and
lock the relevant documents.	
8. The machine readable non-transitory medium of claim 7, wherein the stored instructions that operatively enable the predictive intelligence training module further comprise instructions that, when executed by one or more processors, operatively enable the predictive intelligence training module to: identify relevant documents; and lock the relevant documents.
9. The machine readable non-transitory medium of claim 7, wherein the stored instructions that operatively enable the predictive intelligence training module further comprise instructions that, when executed by one or more
processors, operatively enable the predictive intelligence training module to:
receive further criteria to further train the trained predictive intelligence; and apply the further trained predictive intelligence to the received electronic information index.
9. The machine readable non-transitory medium of claim 7, wherein the stored instructions that operatively enable the predictive intelligence training module further comprise instructions that, when executed by one or more processors, operatively enable the predictive intelligence training module to: receive further criteria to further train the trained predictive intelligence; and apply the further trained predictive intelligence to the received electronic information index.
10. The machine readable non-transitory medium of claim 7, wherein the stored instructions that operatively enable the predictive intelligence training module to receive an electronic information index include instructions that, when
executed by one or more processors, operatively enable the predictive intelligence training module to: receive an electronic information index of electronically stored information
(ESI) included in an electronic information infrastructure of an organization in situ.
10. The machine readable non-transitory medium of claim 7, wherein the stored instructions that operatively enable the predictive intelligence training module to receive an electronic information index include instructions that, when executed by one or more processors, operatively enable the predictive intelligence training module to: receive an electronic information index of electronically stored information (ESI) included in an electronic information infrastructure of an organization in situ.
11. The machine readable non-transitory medium of claim 7, wherein receiving the electronic information index comprises receiving the electronic information index via a bot.
11. The machine readable non-transitory medium of claim 7, wherein receiving the electronic information index comprises receiving the electronic information index via a bot.
12. The machine readable non-transitory medium of claim 7, wherein receiving the criteria comprises receiving criteria related to information being responsive to an e-discovery process.
12. The machine readable non-transitory medium of claim 7, wherein receiving the criteria comprises receiving criteria related to information being responsive to an e-discovery process.
13. A system for training a predictive intelligence associated with electronic discovery (e-discovery) configured to operate in a machine environment comprising: a processor; and a predictive intelligence training module communicatively coupled to the processor, the predictive intelligence training module including a machine readable non-transitory medium having stored therein instructions that, when executed by processor, operatively enable the predictive intelligence training module to: receive, at a computing device, an electronic information index; receive, at the computing device, criteria to train a predictive intelligence associated with the e-discovery configured to operate in the machine environment; search, by the computing device, a portion of the received electronic information index applicable to the trained predictive intelligence associated with the e-discovery configured to operate in the machine environment; verify, by the computing device, the trained predictive intelligence associated with the e-discovery configured to operate in the machine environment using the searched portion; determine, by the computing device, if the verification of the trained predictive intelligence meets a particular accuracy threshold; and apply the trained predictive intelligence associated with the e- discovery configured to operate in the machine environment to the received electronic information index upon determining that the verification meets the particular accuracy threshold.
13. A system for training a predictive intelligence associated with electronic discovery (e-discovery) operating in a machine environment comprising: a processor; and a predictive intelligence training module communicatively coupled to the processor, the predictive intelligence training module including a machine readable non-transitory medium having stored therein instructions that, when executed by processor, operatively enable the predictive intelligence training module to: receive, at a computing device, an electronic information index; receive, at the computing device, criteria to train a predictive intelligence associated with the e-discovery operating in the machine environment; search, by the computing device, a portion of the received electronic information index applicable to the trained predictive intelligence associated with the e-discovery operating in the machine environment; verify, by the computing device, the trained predictive intelligence associated with the e-discovery operating in the machine environment using the searched portion; determine, by the computing device, if the verification of the trained predictive intelligence associated with the e-discovery operating in the machine environment meets a particular accuracy threshold; and apply, by the computing device, the trained predictive intelligence associated with the e-discovery operating in the machine environment to the received electronic information index upon determining that the verification meets the particular accuracy threshold.
14. The system of claim 13, wherein the stored instructions that operatively
enable the predictive intelligence training module further comprise instructions
that, when executed by the processor, operatively enable the predictive
intelligence training module to:
identify relevant documents; and
lock the relevant documents.
14. The system of claim 13, wherein the stored instructions that operatively enable the predictive intelligence training module further comprise instructions that, when executed by the processor, operatively enable the predictive intelligence training module to: identify relevant documents; and lock the relevant documents.
15. The system of claim 13, wherein the stored instructions that operatively
enable the predictive intelligence training module further comprise instructions
that, when executed by the processor, operatively enable the predictive
intelligence training module to:
receive further criteria to further train the trained predictive intelligence; and
apply the further trained predictive intelligence to the received electronic
information index.
15. The system of claim 13, wherein the stored instructions that operatively enable the predictive intelligence training module further comprise instructions that, when executed by the processor, operatively enable the predictive intelligence training module to: receive further criteria to further train the trained predictive intelligence; and apply the further trained predictive intelligence to the received electronic information index.
16. The system of claim 13, wherein the stored instructions that operatively
enable the predictive intelligence training module to receive an electronic
information index include instructions that, when executed by the processor,
operatively enable the predictive intelligence training module to:
receive an electronic information index of electronically stored information
(ESI) included in an electronic information infrastructure of an organization in
situ.
16. The system of claim 13, wherein the stored instructions that operatively enable the predictive intelligence training module to receive an electronic information index include instructions that, when executed by the processor, operatively enable the predictive intelligence training module to: receive an electronic information index of electronically stored information (ESI) included in an electronic information infrastructure of an organization in situ.
17. The system of claim 13, wherein receiving the electronic information index
comprises receiving the electronic information index via a bot.
17. The system of claim 13, wherein receiving the electronic information index comprises receiving the electronic information index via a bot.
18. The system of claim 13, wherein receiving the criteria comprises receiving
criteria related to information being responsive to an e-discovery process.
18. The system of claim 13, wherein receiving the criteria comprises receiving criteria related to information being responsive to an e-discovery process.


Regarding Claim 1, 
As indicated above in the table of comparison, it is clearly evident that currently amended claim 1 of the instant application is anticipated by claim 1 of US patent 10977572.  
Regarding Claim 7, 
As indicated above in the table of comparison, it is clearly evident that currently amended claim 7 of the instant application is anticipated by claim 7 of US patent 10977572. 
Regarding Claim 13, 
As indicated above in the table of comparison, it is clearly evident that currently amended claim 13 of the instant application is anticipated by claim 13 of US patent 10977572. 
	
Respectively, dependent claims 2-6, 8-12 and 14-18 of the instant application correspond to dependent claims 2-6, 8-12 and 14-18 of US patent 10977572. Therefore, they are rejected as being anticipated. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding Claim 1,
Step 1:
Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One:
Claim 1 recites the following limitations:
searching… a portion of the received electronic information index applicable to the trained predictive intelligence…;
verifying… the trained predictive intelligence… using the searched portion;
determining… if the verification of the trained predictive intelligence… meets a particular accuracy threshold; and
applying… the trained predictive intelligence… to the received electronic information index upon determining that the verification meets the particular accuracy threshold.
This/These limitations require searching a portion of the electronic information index applicable to the trained predictive model (corresponds to observation and judgement), verifying the trained predictive model (corresponds to evaluation), determining if the verification meets a particular accuracy threshold (corresponds to judgment and evaluation), and applying the trained predictive model if the verification meets the particular accuracy threshold (corresponds to evaluation). This falls within the mental process grouping of abstract ideas that can be performed in the human mind, or by a human with pencil and paper. Thus, Claim 1 recites an abstract idea.

Step 2A Prong Two:
The abstract idea of Claim 1 is not integrated into a practical application because the additional elements recited in Claim 1 are:
at a computing device 
by the computing device
receiving… an electronic information index
receiving… criteria to train the predictive intelligence…
associated with the e-discover configured to operate in the machine environment

Instructions to apply the abstract idea on generic computer components (at a computing device; by the computing device) do not represent a practical application of the abstract idea (see MPEP 2106.05(f)). Further, generally linking the abstract idea to a particular technological environment or field of use (associated with the e-discover configured to operate in the machine environment) cannot integrate the abstract idea into a practical application (see MPEP 2106.05(h)), this/these additional elements merely specify that the above mental process steps are performed in a particular technological environment. Further, the recitation of:
receiving… an electronic information index
receiving… criteria to train the predictive intelligence…
amounts to recitation of insignificant extra-solution activity of data gathering. See MPEP 2106.05(g). Therefore, Claim 1 is directed to an abstract idea.

Step 2B:
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Generally linking the abstract idea to a field of use or technological environment (associated with the e-discover configured to operate in the machine environment) does not provide an inventive concept (see MPEP 2106.05(h)) and using generic computer components (at a computing device; by the computing device) to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer which cannot provide an inventive concept.
Further, the following recitation of insignificant extra-solution activity (receiving… an electronic information index; receiving… criteria to train the predictive intelligence…) amounts to insignificant extra-solution activity of data gathering, see MPEP 2106.05(g). Further, MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity…i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Accordingly, the additional element(s) does not integrate the abstract idea into a practical application because the recitation of insignificant extra solution activity is well-understood, routine, and conventional. Therefore, claim 1 is subject matter ineligible.

Regarding Claim 2,
Claim 2 is dependent on claim 1 and only includes additional limitations drawn to mental processes (identifying relevant documents; and locking the relevant documents.) This claim requires identifying relevant documents (corresponds to observation and judgement) and locking relevant documents (corresponds to evaluation and judgement with assistance of pen and paper because under broadest reasonable interpretation locking relevant documents can be interpreted as modifying the documents to prevent changes to the documents). This claim does not recite any additional elements beyond those recited in claim 1, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim(s) thus remain subject-matter ineligible.

Regarding Claim 3,
Claim 3 is dependent on claim 1 and includes additional limitations drawn to mental processes (applying the further trained predictive intelligence to the received electronic information index.) This claim requires applying the further trained predictive model to the received electronic information index (corresponds to evaluation). This claim includes an additional element (receiving further criteria to further train the trained predictive intelligence) that amounts to recitation of insignificant extra-solution activity of data gathering, see MPEP 2106.05(g). MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity…i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Accordingly, the additional element(s) does not integrate the abstract idea into a practical application because the recitation of insignificant extra solution activity is well-understood, routine, and conventional. The claim thus remains subject matter ineligible. 

Regarding Claim 4,
Claim 4 is dependent on claim 1 and only includes recitation of additional elements (wherein receiving the electronic information index comprises receiving an electronic information index of electronically stored information (ESI) included in an electronic information infrastructure of an organization in situ) that amounts to recitation of insignificant extra-solution activity of data gathering, see MPEP 2106.05(g). MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity…i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Accordingly, the additional element(s) does not integrate the abstract idea into a practical application because the recitation of insignificant extra solution activity is well-understood, routine, and conventional. The claim thus remains subject matter ineligible.

Regarding Claim 5,
Claim 5 is dependent on claim 1 and only includes recitation of additional elements (wherein receiving the electronic information index comprises receiving the electronic information index via a bot) that amounts to recitation of insignificant extra-solution activity of data gathering, see MPEP 2106.05(g). MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity…i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Accordingly, the additional element(s) does not integrate the abstract idea into a practical application because the recitation of insignificant extra solution activity is well-understood, routine, and conventional. The claim thus remains subject matter ineligible.

Regarding Claim 6,
Claim 6 is dependent on claim 1 and only includes recitation of additional elements (wherein receiving the criteria comprises receiving criteria related to information being responsive to an e-discovery process) that amounts to recitation of insignificant extra-solution activity of data gathering, see MPEP 2106.05(g). MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity…i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Accordingly, the additional element(s) does not integrate the abstract idea into a practical application because the recitation of insignificant extra solution activity is well-understood, routine, and conventional. The claim thus remains subject matter ineligible.

Regarding Claim 7,
Claim 7 is directed to A machine readable non-transitory medium, which is directed to an article of manufacture, one of the statutory categories. Claim 7 recites: “A machine readable non-transitory medium having stored instructions that, when executed by one or more processors…” which executes a process similar to the method of claim 1 and has limitations that are similar to the method of claim 1. As performing an abstract idea on a generic computer component cannot integrate the abstract idea into a practical application and cannot provide an inventive concept, claim 7 remains subject matter ineligible and claim 7 is therefore rejected with the same rationale applied against claim 1. 

Regarding Claim 8,
Claim 8 is dependent on claim 7 and recites limitations similar to the limitations recited in claim 2, therefore is rejected with the same rationale applied against claim 2. This claim does not recite any additional elements beyond those recited in claim 2, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim(s) thus remain subject matter ineligible. 

Regarding Claim 9,
Claim 9 is dependent on claim 7 and recites limitations similar to the limitations recited in claim 3, therefore is rejected with the same rationale applied against claim 3. This claim does not recite any additional elements beyond those recited in claim 3, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim(s) thus remain subject matter ineligible.

Regarding Claim 10,
Claim 10 is dependent on claim 7 and recites limitations similar to the limitations recited in claim 4, therefore is rejected with the same rationale applied against claim 4. This claim does not recite any additional elements beyond those recited in claim 4, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim(s) thus remain subject matter ineligible.

Regarding Claim 11,
Claim 11 is dependent on claim 7 and recites limitations similar to the limitations recited in claim 5, therefore is rejected with the same rationale applied against claim 5. This claim does not recite any additional elements beyond those recited in claim 5, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim(s) thus remain subject matter ineligible.

Regarding Claim 12,
Claim 12 is dependent on claim 7 and recites limitations similar to the limitations recited in claim 6, therefore is rejected with the same rationale applied against claim 6. This claim does not recite any additional elements beyond those recited in claim 6, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim(s) thus remain subject matter ineligible.

Regarding Claim 13,
Claim 13 is directed to A system… comprising a processor and… machine readable non-transitory medium, which is directed to a machine, one of the statutory categories. Claim 13 recites: “A system for training a predictive intelligence associated with electronic discovery (e-discovery) configured to operate in a machine environment comprising: a processor; and a predictive intelligence training module communicatively coupled to the processor, the predictive intelligence training module including a machine readable non-transitory medium having stored therein instructions that, when executed by processor, operatively enable the predictive intelligence training module to:” which executes a process similar to the method of claim 1 and has limitations that are similar to the method of claim 1. As performing an abstract idea on a generic computer component cannot integrate the abstract idea into a practical application and cannot provide an inventive concept, claim 13 remains subject matter ineligible and claim 13 is therefore rejected with the same rationale applied against claim 1.

Regarding Claim 14,
Claim 14 is dependent on claim 13 and recites limitations similar to the limitations recited in claim 2, therefore is rejected with the same rationale applied against claim 2. This claim does not recite any additional elements beyond those recited in claim 2, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim(s) thus remain subject matter ineligible.

Regarding Claim 15,
Claim 15 is dependent on claim 13 and recites limitations similar to the limitations recited in claim 3, therefore is rejected with the same rationale applied against claim 3. This claim does not recite any additional elements beyond those recited in claim 3, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim(s) thus remain subject matter ineligible.

Regarding Claim 16,
Claim 16 is dependent on claim 13 and recites limitations similar to the limitations recited in claim 4, therefore is rejected with the same rationale applied against claim 4. This claim does not recite any additional elements beyond those recited in claim 4, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim(s) thus remain subject matter ineligible.

Regarding Claim 17,
Claim 17 is dependent on claim 13 and recites limitations similar to the limitations recited in claim 5, therefore is rejected with the same rationale applied against claim 5. This claim does not recite any additional elements beyond those recited in claim 5, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim(s) thus remain subject matter ineligible.

Regarding Claim 18,
Claim 18 is dependent on claim 13 and recites limitations similar to the limitations recited in claim 6, therefore is rejected with the same rationale applied against claim 6. This claim does not recite any additional elements beyond those recited in claim 6, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim(s) thus remain subject matter ineligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4, 6, 7 – 10, 12, 13 – 16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puzicha et al. (US 7,933,859 B1).

Regarding Claim 1, 
Puzicha teaches: 
A method for training a predictive intelligence associated with electronic discovery (e-discovery) configured to operate in a machine environment, the method comprising: (Col. 2 lines 56 – 65: “Predictive coding is particularly helpful in the context of e-discovery document review when the number of documents is voluminous. Predictive coding allows for one to respond to a document request (such as a request for documents in the context of litigation or in response to a subpoena), in an efficient, cost-effective manner that may be legally defensible before a given court or agency. In other words, the technology allows for a producing party to be able to produce documents in a defensible manner that meets the "reasonableness" stan-dard of document review” teaches that predictive coding is associated with e-discovery; Col. 2 lines 65 -67 and Col. 3 lines 1 – 5: “According to various embodiments, the technology allows for a user to provide a set of training documents for a given identified category, subject or tag, and then the user may request the computer application or software to locate other documents in the plurality of documents that should be similarly coded, categorized or tagged. That is, this technology allows for the automated coding of documents based on a seed set.” teaches training the predictive coding algorithm with training documents; Col. 4 lines 5-9: “That is, the predictive coding feature may provide a computer-generated judgment on coding of documents, with an explicit confidence score, about certain aspects of the documents (such as relevancy, responsiveness and privileged nature of the documents).” and Col. 6 lines 4-11: “The computing system 200 of FIG. 2 includes one or more processors 210 and memory 220. The main memory 220 stores, in part, instructions and data for execution by the processor 210. The main memory 220 can store the executable code when in operation. The system 200 of FIG. 2 further includes a mass storage device 230, portable storage medium drive(s) 240, output devices 250, user input devices 260, a graphics display 270, and peripheral devices 280.” teaches that the predictive coding operates in a computer environment (machine environment))

receiving, at a computing device, an electronic information index; (Col. 2 lines 48 – 55: “Predictive coding refers to the capability to use a small set of coded documents ( or partially coded documents) to predict document coding of a corpus. In some embodiments, a corpus includes a plurality of documents, a data collection, a document collection, or any grouping of documents that require review and analysis. The corpus may comprise a plurality of documents that include electronically stored information (ESI).” and Col. 5 lines 56 – 62: “The predictive coding application 135 may receive requests and/or data from the clients 110-118. The clients 110-118, may provide data for storage in the database 140, and therefore may be in communication with the database 140. Likewise, the predictive coding application 135 may access the database 140 based on one or more requests received from the clients 110-118.” teaches receiving a corpus of documents that include electronically stored information (electronic information index); Col. 6 lines 4-11: “The computing system 200 of FIG. 2 includes one or more processors 210 and memory 220. The main memory 220 stores, in part, instructions and data for execution by the processor 210. The main memory 220 can store the executable code when in operation. The system 200 of FIG. 2 further includes a mass storage device 230, portable storage medium drive(s) 240, output devices 250, user input devices 260, a graphics display 270, and peripheral devices 280.” teaches that the predictive coding operates at a computing device)

receiving, at the computing device, criteria to train the predictive intelligence; (Col. 7 lines 30 – 43; “The initial control set generation module 310 of the predictive coding application 135 is responsible for generating one or more initial control sets as part of one or more exemplary methods of document analysis described herein. According to various embodiments, the one or more initial control sets may be based on the subset of the plurality of 35 documents and received user input (in the form of hard coding) on the subset. The initial control set generation module 310 may generate one or more initial control sets or coded sets of data by determining and weighing a number of factors, including but not limited to the correct size of the initial 40 control set or coded set of data, sufficient precision, and sufficient breadth for the one or more initial control sets or coded sets of data.” teaches receiving an initial control set (criteria) that includes a number of factors used for training the predictive modeling; Col. 8 lines 4 – 9: “The analysis and coding module 330 is responsible for automatically coding documents. According to some exemplary embodiments, the analysis and coding module 330 may automatically code a first portion of the plurality of documents, based on the initial control set and at least one seed set parameter associated with the identified subject or category.” teaches that the analysis and coding module (which trains the predictive modeling) is based on the initial control set; Col. 6 lines 4-11: “The computing system 200 of FIG. 2 includes one or more processors 210 and memory 220. The main memory 220 stores, in part, instructions and data for execution by the processor 210. The main memory 220 can store the executable code when in operation. The system 200 of FIG. 2 further includes a mass storage device 230, portable storage medium drive(s) 240, output devices 250, user input devices 260, a graphics display 270, and peripheral devices 280.” teaches that the predictive coding operates at a computing device)

searching, by the computing device, a portion of the received electronic information index applicable to the trained predictive intelligence associated with the e-discovery configured to operate in the machine environment; (Col. 9 lines 47 – 49: “At step 430, an initial control set of documents is generated based on the subset of the plurality of documents and the received user input on the subset.” teaches that the initial control set of documents is generated based on the subset (portion) of the document corpus (electronic information index)and user input; Col. 8 lines 4 – 9: “The analysis and coding module 330 is responsible for automatically coding documents. According to some exemplary embodiments, the analysis and coding module 330 may automatically code a first portion of the plurality of documents, based on the initial control set and at least one seed set parameter associated with the identified subject or category.” teaches that the initial control set is used (applicable) with the predictive coding module; Col. 16 lines 39 – 43: “Candidates may be found in any number of areas, including but not limited to, an existing seed set of 40 previous load, an existing seed set of a previous matter, an existing seed set of a company standard, search terms, phrase sampling, smart filter: location, and concepts: sampling and extrapolation.” teaches user input including search terms is used within the control set of documents (subset of the document corpus is searched); Col. 6 lines 4-11: “The computing system 200 of FIG. 2 includes one or more processors 210 and memory 220. The main memory 220 stores, in part, instructions and data for execution by the processor 210. The main memory 220 can store the executable code when in operation. The system 200 of FIG. 2 further includes a mass storage device 230, portable storage medium drive(s) 240, output devices 250, user input devices 260, a graphics display 270, and peripheral devices 280.” teaches that the predictive coding operates at a computing device; Col. 2 lines 56 – 65: “Predictive coding is particularly helpful in the context of e-discovery document review when the number of documents is voluminous. Predictive coding allows for one to respond to a document request (such as a request for documents in the context of litigation or in response to a subpoena), in an efficient, cost-effective manner that may be legally defensible before a given court or agency. In other words, the technology allows for a producing party to be able to produce documents in a defensible manner that meets the "reasonableness" stan-dard of document review” teaches that predictive coding is associated with e-discovery)

verifying, by the computing device, the trained predictive intelligence associated with the e-discovery configured to operate in the machine environment using the searched portion; (Col. 10 lines 7 – 10: “At step 450, a first portion of the plurality of documents is automatically coded, based on the initial control set and the at least one seed set parameter associated with the identified subject or category.” teaches that the first portion of the plurality of documents is automatically coded (trained) based on the initial control set; Col. 10 lines 21 – 29; “At step 460, the first portion of the plurality of documents is analyzed by applying an adaptive identification cycle, the adaptive identification cycle being based on the initial control set, confidence threshold validation and user validation of the automated coding of the first portion of the plurality of documents. The adaptive identification cycle is based on the initial control set because the technology trains on the initial control set so that the technology may learn and suggest more likely responsive documents.” teaches validating (verifying) the first portion of the plurality of documents (portion of the documents already coded and used for training); Col. 16 lines 39 – 43: “Candidates may be found in any number of areas, including but not limited to, an existing seed set of 40 previous load, an existing seed set of a previous matter, an existing seed set of a company standard, search terms, phrase sampling, smart filter: location, and concepts: sampling and extrapolation.” teaches user input including search terms is used within the control set of documents and portions of the document corpus (subset of the document corpus is searched); Col. 2 lines 56 – 65: “Predictive coding is particularly helpful in the context of e-discovery document review when the number of documents is voluminous. Predictive coding allows for one to respond to a document request (such as a request for documents in the context of litigation or in response to a subpoena), in an efficient, cost-effective manner that may be legally defensible before a given court or agency. In other words, the technology allows for a producing party to be able to produce documents in a defensible manner that meets the "reasonableness" stan-dard of document review” teaches that predictive coding is associated with e-discovery; Col. 6 lines 4-11: “The computing system 200 of FIG. 2 includes one or more processors 210 and memory 220. The main memory 220 stores, in part, instructions and data for execution by the processor 210. The main memory 220 can store the executable code when in operation. The system 200 of FIG. 2 further includes a mass storage device 230, portable storage medium drive(s) 240, output devices 250, user input devices 260, a graphics display 270, and peripheral devices 280.” teaches that the predictive coding operates at a computing device)

determining, by the computing device, if the verification of the trained predictive intelligence associated with the e-discovery configured to operate in the machine environment meets a particular accuracy threshold; and (Col. 8 lines 19 – 24: “According to various embodiments, the analysis and cod-ing module 330 may automatically code a second portion of the plurality of documents resulting from an application of user analysis and the adaptive identification cycle and confidence threshold validation conducted by the adaptive identification cycle module 350.” teaches that the adaptive identification cycle module determines the confidence threshold validation; Col. 12 lines 24 – 27: “CTV is a sub process within the predictive coding process which is used to test whether the accuracy of the machine-assisted review is greater than the human-only review” teaches that the confidence threshold validation is used to test whether the accuracy of the predictive coding is greater than human review (accuracy threshold); Col. 2 lines 56 – 65: “Predictive coding is particularly helpful in the context of e-discovery document review when the number of documents is voluminous. Predictive coding allows for one to respond to a document request (such as a request for documents in the context of litigation or in response to a subpoena), in an efficient, cost-effective manner that may be legally defensible before a given court or agency. In other words, the technology allows for a producing party to be able to produce documents in a defensible manner that meets the "reasonableness" stan-dard of document review” teaches that predictive coding is associated with e-discovery; Col. 6 lines 4-11: “The computing system 200 of FIG. 2 includes one or more processors 210 and memory 220. The main memory 220 stores, in part, instructions and data for execution by the processor 210. The main memory 220 can store the executable code when in operation. The system 200 of FIG. 2 further includes a mass storage device 230, portable storage medium drive(s) 240, output devices 250, user input devices 260, a graphics display 270, and peripheral devices 280.” teaches that the predictive coding operates at a computing device)

applying, by the computing device, the trained predictive intelligence associated with the e-discovery configured to operate in the machine environment to the received electronic information index upon determining that the verification meets the particular accuracy threshold. (Col. 8 lines 46 – 58: “The document retrieval module 360 is responsible for retrieving documents at any given time. According to some embodiments, the document retrieval module 360 retrieves a second portion of the plurality of documents based on a result of the application of the adaptive identification cycle and confidence threshold validation on the first portion of the plurality of documents. The document retrieval module 360 may add documents for document review and analysis. For instance, the document retrieval module 360 may add further documents to the plurality of documents on a rolling load basis. The document retrieval module 360 may add a coded second portion of the plurality of documents to the coded seed set.” teaches applying additional documents/a second portion of documents from the corpus of documents (electronic information index) to the trained predictive modeling based on the confidence threshold validation associated with the first portion of documents; Col. 2 lines 56 – 65: “Predictive coding is particularly helpful in the context of e-discovery document review when the number of documents is voluminous. Predictive coding allows for one to respond to a document request (such as a request for documents in the context of litigation or in response to a subpoena), in an efficient, cost-effective manner that may be legally defensible before a given court or agency. In other words, the technology allows for a producing party to be able to produce documents in a defensible manner that meets the "reasonableness" stan-dard of document review” teaches that predictive coding is associated with e-discovery; Col. 6 lines 4-11: “The computing system 200 of FIG. 2 includes one or more processors 210 and memory 220. The main memory 220 stores, in part, instructions and data for execution by the processor 210. The main memory 220 can store the executable code when in operation. The system 200 of FIG. 2 further includes a mass storage device 230, portable storage medium drive(s) 240, output devices 250, user input devices 260, a graphics display 270, and peripheral devices 280.” teaches that the predictive coding operates at a computing device)

Regarding Claim 2, 
Puzicha teaches The method of claim 1, 
Puzicha further teaches: 
further comprising identifying relevant documents; and (Col. 9 lines 58 – 64: “At step 440, the initial control set is analyzed to determine at least one seed set parameter associated with the identified subject or category. A seed set parameter associated with the identified subject or category may be any type of criterion. A non-exhaustive list of seed set parameters includes relevancy, non-relevancy, attorney-client privilege, attorney work product, non-privileged and any issue or topic of interest.” teaches that predictive modeling can identify relevant and non-relevant documents)

locking the relevant documents. (Col. 11 lines 38 – 50: ” The determination of whether a document is a key document may be based on the document's relevancy to an identified subject or category. A key document may be a critical, highly relevant document. A user typically makes a key document designation using the targeted document identification module 320 of FIG. 3 through some type of input, designation or selection of a key document of a coded seed set, although in some embodiments, a custodian of documents (the holder of documents) may have input on designating key documents. Key documents may also be identified for the seed set using data mining technology ( e.g., searches, concepts, phrase extraction and filters).” teaches that documents that are highly relevant are identified as key documents; Col. 5 lines 36 – 38: “The one or more tables of data may include tables that track user permissions, such that the system may only be accessed by those users who have been granted permission” teaches that the database that stores the document corpus can prevent documents from being accessed based on permissions (locking documents))

Regarding Claim 3, 
Puzicha teaches The method of claim 1, 
Puzicha further teaches:
receiving further criteria to further train the trained predictive intelligence; and (Col. 15 lines 20 – 25: “At step 560, a comparative analysis to human review may take place. According to various embodiments, the comparative analysis determines whether the current quality of the documents coded or otherwise tagged by this predictive coding process technology is better than that of human-only review (manual review of documents).” teaches determining if the quality (further criteria) of the coded documents received from the adaptive identification cycle is better than human review; Col. 15 lines 48 – 56: “If it is determined at step 560 that the quality of the documents coded by the technology is not better than human performance, then the method 500 continues to step 570 where a random sample is added to the initial control seed set. In other words, if the human-only review is superior to the machine-assisted review in terms of accuracy, then the machine learning needs better feedback through the adaptive identification cycle, where re-training of the algorithm occurs” teaches re-training the predictive coding algorithm if the quality of the coded documents is not sufficient )

applying the further trained predictive intelligence to the received electronic information index. (Col. 15 lines 48 – 56: “If it is determined at step 560 that the quality of the documents coded by the technology is not better than human performance, then the method 500 continues to step 570 where a random sample is added to the initial control seed set. In other words, if the human-only review is superior to the machine-assisted review in terms of accuracy, then the machine learning needs better feedback through the adaptive identification cycle, where re-training of the algorithm occurs”  and Col. 15 lines 57 – 60: “According to some embodiments, a random sample may be provided by a random sampling module (such as the random sampling module 340 of FIG. 3) of the predictive coding application 135 (FIGS. 1 and 3).” teaches reapplying the trained predictive model on randomly sampled documents of the document corpus (electronic information index))

Regarding Claim 4, 
Puzicha teaches The method of claim 1, 
Puzicha further teaches:
wherein receiving the electronic information index comprises receiving an electronic information index of electronically stored information (ESI) included in an electronic information infrastructure of an organization in situ. (Col. 2 lines 48 – 55: “Predictive coding refers to the capability to use a small set of coded documents (or partially coded documents) to predict document coding of a corpus. In some embodiments, a corpus includes a plurality of documents, a data collection, a document collection, or any grouping of documents that require review and analysis. The corpus may comprise a plurality of documents that include electronically stored information (ESI).” teaches that the received corpus of documents (electronic information index) comprises receiving a corpus of documents that include ESI; Col. 5 lines 30 – 36: “The database 140 may be configured to store one or more documents, as well as one or more tables of data, which may be accessible to the predictive coding application 135. In a non-exhaustive list, the documents may include a plurality of documents that are to be reviewed or otherwise analyzed, documents that make up the initial control set, and example documents.” and Col. 5 lines 39 – 51: “Information regarding documents may also be stored in the database 140. Such information may be regarding any aspect  of a document, including but not limited to one or more seed set parameters (which will be discussed in greater detail later herein), metadata associated with a document, the author(s) of a document, the source(s) of a document, information of where the document is currently being physically stored in an enterprise business (such as an office location, a disk drive location, or a name of custodian of the document), the coding, classification, tagging or any other type of analysis of a document (whether it was done through human-only review or by automated coding performed by computer processing), and statistics related to the document.” teaches that the electronically stored information is obtained from a database (electronic information infrastructure) and the data within the database may be physically stored within an enterprise business (the data is stored in the enterprise in situ))

Regarding Claim 6, 
Puzicha teaches The method of claim 1, 
Puzicha further teaches:
wherein receiving the criteria comprises receiving criteria related to information being responsive to an e-discovery process. (Col. 2 lines 56 – 65: “Predictive coding is particularly helpful in the context of e-discovery document review when the number of documents is voluminous. Predictive coding allows for one to respond to a document request (such as a request for documents in the context of litigation or in response to a subpoena), in an efficient, cost-effective manner that may be legally defensible before a given court or agency. In other words, the technology allows for a producing party to be able to produce documents in a defensible manner that meets the "reasonableness" stan-dard of document review” teaches that predictive coding is associated with e-discovery)

Regarding Claim 7,
This claim recites A machine readable non-transitory medium…, which performs a plurality of operations as recited by the method of claim 1, and has limitations that are similar to those of claim 1, thus is rejected with the same rationale applied against claim 1.
Puzicha further teaches: 
A machine readable non-transitory medium having stored therein instructions that, when executed by one or more processors, operatively enable a predictive intelligence training module associated with the e-discovery configured to operate in the machine environment to: (Col. 18 lines 3 – 8: “The terms "computer-readable storage medium" and "computer-readable storage media" as used herein refer to any medium or media that participate in providing instructions to a CPU for execution. Such media can take many forms, including, but not limited to, non-volatile media, volatile media and transmission media.” teaches a machine readable non-transitory medium executed by a processor; Col. 7 lines 16 – 25: “The predictive coding application 135 may include one or more modules for performing one or more methods as described herein. According to various embodiments of the present technology, the predictive coding application 135 includes an initial control set generation module 310, a targeted document identification module 320, an analysis and coding module 330, a random sampling module 340, an adaptive identification cycle (AIC) module 350, a document retrieval module 360, and a statistical and comparative module 370.” teaches that the predictive coding application contains multiple modules)

Regarding Claim 8,
This claim recites The machine readable non-transitory medium of claim 7, which performs a plurality of operations as recited by the method of claim 2, and has limitations that are similar to those of claim 2, thus is rejected with the same rationale applied against claim 2.
Regarding Claim 9,
This claim recites The machine readable non-transitory medium of claim 7, which performs a plurality of operations as recited by the method of claim 3, and has limitations that are similar to those of claim 3, thus is rejected with the same rationale applied against claim 3.
Regarding Claim 10,
This claim recites The machine readable non-transitory medium of claim 7, which performs a plurality of operations as recited by the method of claim 4, and has limitations that are similar to those of claim 4, thus is rejected with the same rationale applied against claim 4.
Regarding Claim 12,
This claim recites The machine readable non-transitory medium of claim 7, which performs a plurality of operations as recited by the method of claim 6, and has limitations that are similar to those of claim 6, thus is rejected with the same rationale applied against claim 6.

Regarding Claim 13,
This claim recites A system…, which performs a plurality of operations as recited by the method of claim 1, and has limitations that are similar to those of claim 1, thus is rejected with the same rationale applied against claim 1.
Puzicha further teaches: 
a processor; and a predictive intelligence training module communicatively coupled to the processor, the predictive intelligence training module including a machine readable non-transitory medium having stored therein instructions that, when executed by processor, operatively enable the predictive intelligence training module to: (Col. 18 lines 3 – 8: “The terms "computer-readable storage medium" and "computer-readable storage media" as used herein refer to any medium or media that participate in providing instructions to a CPU for execution. Such media can take many forms, including, but not limited to, non-volatile media, volatile media and transmission media.” teaches a machine readable non-transitory medium executed by a processor; Col. 7 lines 16 – 25: “The predictive coding application 135 may include one or more modules for performing one or more methods as described herein. According to various embodiments of the present technology, the predictive coding application 135 includes an initial control set generation module 310, a targeted document identification module 320, an analysis and coding module 330, a random sampling module 340, an adaptive identification cycle (AIC) module 350, a document retrieval module 360, and a statistical and comparative module 370.” teaches that the predictive coding application contains multiple modules)

Regarding Claim 14,
This claim recites The system of claim 13, which performs a plurality of operations as recited by the method of claim 2, and has limitations that are similar to those of claim 2, thus is rejected with the same rationale applied against claim 2.
Regarding Claim 15,
This claim recites The system of claim 13, which performs a plurality of operations as recited by the method of claim 3, and has limitations that are similar to those of claim 3, thus is rejected with the same rationale applied against claim 3.
Regarding Claim 16,
This claim recites The system of claim 13, which performs a plurality of operations as recited by the method of claim 4, and has limitations that are similar to those of claim 4, thus is rejected with the same rationale applied against claim 4.
Regarding Claim 18,
This claim recites The system of claim 13, which performs a plurality of operations as recited by the method of claim 6, and has limitations that are similar to those of claim 6, thus is rejected with the same rationale applied against claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Puzicha in view of Krachman et al. (US 20050086226 A1)

Regarding Claim 5, 
Puzicha teaches The method of claim 1, 
Puzicha does not appear to explicitly teach: 
wherein receiving the electronic information index comprises receiving the electronic information index via a bot.
However, Krachman teaches: 
wherein receiving the electronic information index comprises receiving the electronic information index via a bot. (Para [0030]: “Applying statement analysis and an AI search engine to discovery-related input parameters, a searcher can employ smart search agents or "bots" against data to search for and extract responsive data. The AI software can be applied directly into the database targets or analyzed off-site over the Internet. Likewise, a speaker (witness or deponent) or their representative can use the statement analysis and search engine technology to prepare for hearings, depositions, questioning.” teaches using smart search agent or bot to receive data; Para [0031]: “It is one aspect of the invention to use voice analysis on live or recorded statements to create search agents for AI-based electronic discovery on computer systems, databases and archives using artificial intelligence to produce relevant search results from any data, either originally captured or translated into electronic form.” teaches that the search agents or bots are used to retrieve data for electronic discovery)

Puzicha and Krachman are analogous art because they are directed to electronic discovery. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krachman’s search agent into Puzicha’s method for predictive coding with a motivation to “search for and extract data relevant to the statement's subject matter” (Krachman, Para [0029]).

Regarding Claim 11,
This claim recites The machine readable non-transitory medium of claim 7, which performs a plurality of operations as recited by the method of claim 5, and has limitations that are similar to those of claim 5, thus is rejected with the same rationale applied against claim 5.

Regarding Claim 17,
This claim recites The system of claim 13, which performs a plurality of operations as recited by the method of claim 5, and has limitations that are similar to those of claim 5, thus is rejected with the same rationale applied against claim 5.

Response to Arguments
Regarding Double Patenting:
Applicant’s argument: 
“Claims 1-18 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10977572 B2. See Non-Final Office Action (OA), pages 3-8. It is respectfully requested that the nonstatutory double patenting rejection be held in abeyance until notice of allowance.”

Response: 
Claims 1-18 remain rejected to under nonstatutory double patenting because instant claims 1 – 18 are anticipated by claims 1 – 18 of Reference Patent US 10977572 B2. Please see pages 3-8 of this office action for more information. 

Regarding 35 U.S.C. 112:
Applicant’s argument: 
“Claim 5 has been amended to address the antecedent basis issue for the claim language "the indexed electronic information". Accordingly, it is respectfully requested that the rejection be withdrawn.”

Response: 
	Applicant’s arguments have been fully considered and are persuasive, the 35 U.S.C. 112(b) claim rejection applied to claim 5 has been withdrawn. 

Regarding 35 U.S.C. 101:
Applicant’s argument:
“As clearly disclosed in the specification, the present claims is an improvement to e-discovery, and an example of the improvement disclosed may be training a predictive intelligence associated with e-discovery.”
“The amended independent claim 1 clearly claims a computing device that is trained utilizing predictive intelligence to perform e-discovery in machine environments (i.e., the computing device learns to perform e-discovery operating in machine environments). Support for the claimed subject matter of may be found throughout the disclosure.”

Response: 
	Applicant’s arguments have been fully considered but they are not persuasive. Applicant’s statement that “an example of the improvement disclosed may be training a predictive intelligence associated with e-discovery” is merely conclusory and it is unclear how training a predictive intelligence is a clear improvement to e-discovery. Further, there are no limitations in claim 1 that are directed to “a computing device that is trained utilizing predictive intelligence”. The limitations of claim 1 refer to a trained predictive intelligence, not a trained computing device. The computing device itself is not trained. Finally, the computing device of amended claim 1 is a generic computer device and amounts to a generic computer component. Instructions to apply the abstract idea on generic computer components do not represent a practical application of the abstract idea (see MPEP 2106.05(f)) and cannot provide an inventive concept. Further, MPEP 2106.05(a) states the following – “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements.” Therefore, the judicial exception cannot provide any alleged improvement that Applicant’s representative mentions. The additional elements of claim 1 are either generic computer components, generally linking the abstract idea to a particular technological environment or field of use or well-understood, routine, and conventional activity as evidenced by the MPEP.

Applicant’s argument: 
“For example, as described in the specification, "as part of electronic discovery (here on out e-discovery), a reviewer, usually an attorney, may review numerous documents in an electronic document set (a corpus) to identify, classify and/or categorize the documents based at least in part on their content and/or the context. Manually reviewing, identifying, classifying, and/or categorizing may be very time consuming and difficult due to the amount of electronic information that may be involved. Using some form of automated predictive intelligence for identifying, classifying, and/or categorizing may provide some assistance to the reviewer." (Specification, paragraph [0013])”
“As clearly claimed and supported by the specification, the present application provides an improvement toe-discovery. Accordingly, the claims of the present application are focused on a particular solution to a problem or a particular way to achieve an outcome defined by the claims and not directed towards simply using a computer as a tool to automate conventional activity. See MCRO, slip op. at 24.”

Response: 
Applicant’s arguments have been fully considered but are not persuasive. MPEP 2106.05(a) states the following – “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements.” Therefore, the judicial exception cannot provide any alleged improvement that Applicant’s representative mentions. The additional elements of claim 1 are either generic computer components, generally linking the abstract idea to a particular technological environment or field of use or well-understood, routine, and conventional activity as evidenced by the MPEP. Applicant’s claim limitations, at best, generally link the judicial exception to a particular technology or field of use, this does not integrate the abstract idea into a practical application and does not provide an inventive concept. 
Further, automating a previous activity to accomplish the same result is not normally considered to be a patentable advance (see MPEP 2144.04(B)(III)), therefore automating a previously manual process does not necessary render a claim eligible. Additionally, the potential improvement mentioned above is not directed to an improvement to the capabilities of a computer itself, or to a technology. The potential improvement is directed to an improvement to the Judicial Exception of a predictive intelligence. The claim limitations, taken as a whole, do not integrate the exception into a practical application. 

Applicant’s argument: 
“Even assuming arguendo that the claims are direct to an abstract idea (a point that is not conceded), the present claims readily amount to significantly more than the alleged abstract idea ("these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself', and accordingly, constitute patent-eligible subject matter.”
“It is respectfully submitted that, as in Bascom, claim 1 "recites a specific, discrete implementation" of any underlying abstract idea (it is not conceded that the claimed subject matter is an abstract idea) and operates in a "non-conventional and non-generic" manner that improves the area of e- discovery. For example, predictive intelligence associated with e-discovery configured to operate in a machine environment.  Accordingly, it is respectfully submitted that at least independent claim 1 amounts significantly more than the alleged abstract idea and, therefore, recites patent-eligible subject matter.”

Response: 
Applicant’s arguments have been fully considered but are not persuasive. 
The additional elements of claim 1 are as follows: 
at a computing device 
by the computing device
receiving… an electronic information index
receiving… criteria to train the predictive intelligence…
associated with the e-discover configured to operate in the machine environment

Instructions to apply the abstract idea on generic computer components (at a computing device; by the computing device) do not represent a practical application of the abstract idea (see MPEP 2106.05(f)) and cannot provide an inventive concept. 
Further, generally linking the abstract idea to a particular technological environment or field of use (associated with the e-discover configured to operate in the machine environment) cannot integrate the abstract idea into a practical application (see MPEP 2106.05(h)), and does not provide an inventive concept. 
Further, the recitation of:
receiving… an electronic information index
receiving… criteria to train the predictive intelligence…
amounts to recitation of insignificant extra-solution activity of data gathering. See MPEP 2106.05(g). This is proved to be well-understood, routine, and conventional by 2106.05(d)(II). There are no additional elements of claim 1 that “operate in a non-conventional and non-generic manner”, either taken individually or as a whole. Therefore, claim 1 is directed to an abstract idea. Please see pages 9-12 of this office action for a detailed analysis of claim 1. 

Regarding 35 U.S.C. 102/103: 
Applicant’s argument: 
“In general, Puzicha discloses systems "and methods for analyzing 
documents". See Puzicha, Abstract. Puzicha does not teach or suggest at least "electronic information index" as claimed in independent claim 1. In fact, Puzicha discloses that "the technology allows for a user to provide a set of training documents for a given identified category, subject or tag, and then the user may request the computer application or software to locate other documents in thePage 17 of 21 plurality of documents that should be similarly coded, categorized or tagged. That is, this technology allows for the automated coding of documents based on a seed set." See Puzicha, Col. 2, lines 66-67 and Col. 3, lines 1-5. Puzicha does not teach or suggest at least "an electronic information index" as claimed in independent claim 1. Therefore, Puzicha fails to teach or suggest at least an intelligent e-discovery machine learning including "an electronic information index". Accordingly, it is respectfully requested that the rejections be withdrawn.”

Response: 
Applicant’s argument has been fully considered but is not persuasive. 
Puzicha teaches: 
(Col. 2 lines 48 – 55: “Predictive coding refers to the capability to use a small set of coded documents ( or partially coded documents) to predict document coding of a corpus. In some embodiments, a corpus includes a plurality of documents, a data collection, a document collection, or any grouping of documents that require review and analysis. The corpus may comprise a plurality of documents that include electronically stored information (ESI).” and Col. 5 lines 56 – 62: “The predictive coding application 135 may receive requests and/or data from the clients 110-118. The clients 110-118, may provide data for storage in the database 140, and therefore may be in communication with the database 140. Likewise, the predictive coding application 135 may access the database 140 based on one or more requests received from the clients 110-118.” teaches receiving a corpus of documents that include electronically stored information (electronic information index)

The broadest reasonable interpretation of an electronic information index includes a corpus of documents containing electronically stored information. Therefore, Puzicha does teach “electronic information index”, as recited in independent claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure: 
Lee et al. (“Efficient e-Discovery Process Utilizing Combination Method of Machine Learning Algorithms”) teaches performing clustering and supervised learning for e-discovery. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUN ABRAHAM whose telephone number is (571)272-8144. The examiner can normally be reached Mon - Fri 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.J.A./Examiner, Art Unit 2125                                                                                                                                                                                                        
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125